In this cause the plaintiff in error attempts to appeal from a judgment and order of the district court of Tulsa county. On November 18, 1929, there was filed with the clerk of this court a purported case-made. No petition in error has been filed in this cause, and this court is without jurisdiction to review the judgment complained of. Wetzell v. McConkey, 127 Okla. 165,260 P. 77; Tinker v. Scharnhorst, 114 Okla. 27,242 P. 1041; Sterling v. Boucher, 79 Okla. 32, 190 P. 1090; Dill v. Marks, 53 Okla. 142, 155 P. 521; Hopley v. Benton,38 Okla. 223, 132 P. 808.
This court not having jurisdiction to review the judgment complained of, upon motion of the defendant in error, the attempted appeal is hereby dismissed.
Note. — See "Appeal and Error," 3 C. J. § 1093, p. 1082, n. 30.